        Case 2:17-cv-00218-RSM Document 151 Filed 07/18/19 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE


DANIEL RAMIREZ MEDINA,                             Case No. C17-218 RSM
             Plaintiff,
                                                   STIPULATION AND ORDER TO
      v.                                           EXTEND TIME FOR DEFENDANTS TO
U.S. DEPARTMENT OF HOMELAND                        RESPOND TO PLAINTIFF’S THIRD
SECURITY, et al.,                                  AMENDED COMPLAINT
             Defendants.




       Pursuant to LCR 10(g), Defendants U.S. Department of Homeland Security, et al., and
Plaintiff Daniel Ramirez Medina (together, “the Parties”), hereby stipulate to seek an order of the
Court extending the time for Defendants to answer, plead, or otherwise respond to Plaintiff’s
Third Amended Complaint [ECF No. 140, filed May 30, 2019] by four weeks. Pursuant to this
Court’s order of June 5, 2019, granting the Parties’ first stipulated extension, Defendants’ current
response deadline is July 10, 2019 [ECF No. 146]. Under the Parties’ stipulation, Defendants’
new response deadline would be August 7, 2019.
       Good cause exists to extend Defendants’ deadline where counsel for Defendants’ are
preparing for a Ninth Circuit oral argument on July 11, 2019, and have additional deadlines in
two other cases, as well as personal commitments during the week of July 15, 2019.
       Counsel for Plaintiff support this extension of Defendants’ deadline to respond in order to
first give the Court the opportunity to rule on Mr. Ramirez’s Motion for Second Preliminary
Injunction, or, in the Alternative, to Compel Compliance with Preliminary Injunction Order
        Case 2:17-cv-00218-RSM Document 151 Filed 07/18/19 Page 2 of 4




[ECF No. 147], rather than burden the Court with a second motion presenting some overlapping
arguments.




       IT IS SO ORDERED this 18th day of July 2019.


                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
       Case 2:17-cv-00218-RSM Document 151 Filed 07/18/19 Page 3 of 4



DATED: July 9, 2019                    Respectfully submitted,

CHAD A. READLER                        /s/ James J. Walker
Acting Assistant Attorney General      JAMES J. WALKER
                                       Trial Attorney
WILLIAM C. PEACHEY                     U.S. Department of Justice
Director                               Civil Division
                                       Office of Immigration Litigation
JEFFREY S. ROBINS                      District Court Section
Deputy Director                        P.O. Box 868, Ben Franklin Station
                                       Washington, D.C. 20044
                                       Phone: (202) 532-4468
                                       Fax: (202) 305-7000
                                       Email: james.walker3@usdoj.gov

                                       Attorneys for Defendants

PUBLIC COUNSEL
MARK D. ROSENBAUM (CA SBN 59940),
pro hac vice
mrosenbaum@publiccounsel.org
JUDY LONDON (CA SBN 149431), pro hac
vice
jlondon@publiccounsel.org
KATHRYN A. EIDMANN (CA SBN
268053), pro hac vice
keidmann@publiccounsel.org
610 South Ardmore Avenue
Los Angeles, CA 90005
Telephone: (213) 385-2977
Facsimile: (213) 385-9089

GIBSON, DUNN & CRUTCHER LLP
THEODORE J. BOUTROUS, JR. (CA SBN
132099), pro hac vice
tboutrous@gibsondunn.com
KATHERINE M. MARQUART (CA SBN
248043), pro hac vice
kmarquart@gibsondunn.com

                                        /s/ Nathaniel L. Bach (with permission)
                                        NATHANIEL L. BACH (CA SBN 246518),
                                        pro hac vice
                                        nbach@gibsondunn.com
                                        333 South Grand Avenue
                                        Los Angeles, CA 90071-3197
                                        Telephone: (213) 229-7000
         Case 2:17-cv-00218-RSM Document 151 Filed 07/18/19 Page 4 of 4



                                                Facsimile: (213) 229-7520

ETHAN D. DETTMER (CA SBN 196046),
pro hac vice
edettmer@gibsondunn.com
555 Mission Street
San Francisco, CA 94105
Telephone: (415) 393-8200
Facsimile: (415) 393-8306

ERWIN CHEMERINSKY (DC SBN 289330;
IL SBN 3122596), pro hac vice
echemerinsky@law.berkeley.edu
University of California, Berkeley School of
Law
*Affiliation for identification purposes only
215 Boalt Hall
Berkeley, CA 94720-7200
Telephone: (510) 642-6483

Attorneys for Plaintiff
